UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6948


DANIEL THOMAS LANAHAN,

                Plaintiff - Appellant,

          v.

CLIFTON T. PERKINS HOSPITAL      CENTER;   DR.   KHLID   EL   SAYED;
DR. KOWAN; DR. DOCTOR HELSEL,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:15-cv-02512-JFM)


Submitted:   February 13, 2017              Decided:     March 14, 2017


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Daniel Thomas Lanahan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Daniel Thomas Lanahan seeks to appeal the district court’s

order dismissing his 28 U.S.C. § 2241 (2012) petition without

prejudice for lack of exhaustion.                  We dismiss the appeal for

lack of jurisdiction because the notice of appeal was not timely

filed.

     Parties     are    accorded    30   days       after   the     entry     of   the

district   court’s      final   judgment     or    order    to    note   an   appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                 “Lack of notice of

the entry does not affect the time for appeal or relieve or

authorize the court to relieve a party for failing to appeal

within the time allowed, except as allowed by Federal Rule of

Appellate Procedure (4)(a).”        Fed. R. Civ. P. 77(d)(2).

     Rule 4(a)(6) of the Federal Rules of Appellate Procedure

permits the reopening of the appeal period if a party has not

received notice of the judgment or order within 21 days after

entry,   but    the    motion   requesting        such   relief    must     be   filed

within 180 days after entry of the judgment or 14 days after the

party received notice of the judgment or order, whichever is

earlier.       Fed. R. App. P. 4(a)(6).             The time requirements of

Rule 4(a) are mandatory and jurisdictional.                  Bowles v. Russell,

551 U.S. 205, 208-14 (2007).

                                         2
     The district court’s order was entered on the docket on

October 30, 2015.       Lanahan’s notice of appeal was filed, at the

earliest, on July 1, 2016.        See Fed. R. App. P. 4(c); Houston v.

Lack, 487 U.S. 266, 276 (1988); Jones v. Blanas, 393 F.3d 918,

926-27 (9th Cir. 2004).        Lanahan never moved for an extension of

the appeal period.          Additionally, the 180-day reopening period

expired well before Lanahan filed his notice of appeal.                  Thus,

Lanahan is not eligible for a reopening of the appeal period.

See Nunley v. City of Los Angeles, 52 F.3d 792, 794-95 (9th Cir.

1995); Hensley v. Chesapeake & Ohio Ry. Co., 651 F.2d 226, 228

(4th Cir. 1981).

     Accordingly,      we   dismiss   the   appeal.      We   deny    Lanahan’s

motion for a hearing and dispense with oral argument because the

facts   and   legal    contentions    are   adequately    presented     in   the

materials     before   this   court   and   argument   would    not    aid   the

decisional process.

                                                                      DISMISSED




                                       3